Citation Nr: 1620949	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-36 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 15, 2016.

2.  Entitlement to a TDIU from January 15, 2016, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Based on the Veteran's assigned disability ratings, the issue of entitlement to a TDIU has been bifurcated into a schedular evaluation of TDIU, which is discussed and decided below, and an extraschedular evaluation of TDIU, which is addressed in the REMAND portion of the decision.

The issue of entitlement to a TDIU on an extraschedular basis is remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the period prior to January 15, 2016, the Veteran's service-connected disabilities rendered him unable secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to January 15, 2016 have been met.      38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, a number of disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric) will be considered as one disability.  Id.

The Veteran is service connected for four disabilities: left shoulder degenerative joint disease (rated as 20 percent disabling from April 25 2011); cervical degenerative spine disease to include upper left cervical C6 radiculopathy (rated as 20 percent disabling from April 25, 2011); multilevel thoracic lumbosacral degenerative spine disease (rated as 40 percent disabling prior to January 15, 2016, and rated as 20 percent disabling thereafter); and tinnitus (rated as 10 percent disabling from May 12, 2011).  

The combined evaluation for these disabilities is 60 percent disabling from April 25, 2011; 70 percent disabling from May 12, 2011, the date from which service connection for tinnitus was granted and a 10 percent rating assigned; and 50 percent disabling from January 15, 2016, the date from which the Veteran's low back disability was reduced from 40 percent disabling to 20 percent disabling.

Pursuant to section 4.16(a), the Board finds that the left shoulder disability, cervical spine disability, and low back disability may be considered in combination as a single disability affecting the musculoskeletal body system.  For the period prior to January 15, 2016, therefore, the Veteran has a single disability rated as 60 percent disabling.  As discussed below, the record reflects that he is unable to secure and follow substantially gainful employment as a result of his service-connected musculoskeletal disabilities, and for this reason, for the period prior to January 15, 2016, he is entitled to schedular TDIU.  

For the period from January 15, 2016, these three disabilities are still considered a single disability affecting the musculoskeletal system; however, their combined rating is less than 60 percent.  They can be considered a single disability with a disability rating in excess of 40 percent; however, there is not additional disability to bring the Veteran's combined rating to 70 percent or more.  Thus, for the period from January 15, 2016, the Veteran is not eligible for schedular consideration of a TDIU.  38 C.F.R. § 4.16(a) and (b).

In July 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The form showed that the Veteran graduated from high school but did not attend college.  In June 1991, he completed training as an emergency medical technician, but there is no indication that he ever worked in this occupational field.  From May 1985 to February 2010, he worked as a parts specialist/mechanic for Dairyland Implement Company and from February 2010 to April 2011, he worked as a parts specialist for Tractor Central LLC.  In both jobs, he earned an annual income that exceeded the poverty threshold for a single person, as determined by the U.S. Department of Commerce, Bureau of the Census; thus, his employment was not marginal.  Parenthetically, the Board notes that both companies are part of the John Deere family of companies and, therefore, his VA Form 21-8940 is consistent with his reports to VA physicians that he was employed with John Deere.  See, e.g., September 2010 Primary Care Note.  Essentially, the Veteran has spent the majority of his professional career as a mechanic or salesman for agricultural tools and machinery.  He was laid off on April 29, 2011 due to the physical restrictions imposed by his disabilities.

VA and private treatment records, as well as the November 2011 VA examination report, reveal that the Veteran's work was heavily reliant on physical labor.  Even in recent years when he was primarily focused on sales, his job required a great deal of standing, bending, lifting, reaching above the shoulders, and twisting.  

A September 2011 statement from his employer reveals that the Veteran had experienced back problems throughout the entirety of his employment (approximately 25 years) but he always gave his best effort.  The employer accommodated the Veteran by allowing time off to recover from back pain, and estimated that the Veteran would miss approximately one month of work per year due to his back problems.

The November 2011 VA examiner opined that the Veteran's service-connected disabilities prevent him from performing physical employment, such as any work that requires prolonged standing, sitting, lifting over five to ten pounds, or bending, twisting, or reaching.  The examiner opined that the Veteran would be able to perform sedentary employment up to two to three hours per day, if he was allowed to sit up and stretch and his neck and back stabilized medically; but, it was also noted that the Veteran was unsure whether he had the patience for a sedentary job sitting behind a desk.

To summarize the evidence, the Veteran's entire professional career has been based on physical work, and now he is unable to do such work.  He does not have relevant post-graduate training, nor does he have experience with sedentary professions.  Even if the Veteran did have such experience, the November 2011 VA examiner stated that any sedentary work would be limited to two to three hours per day, assuming that his neck and back disabilities stabilized.  Accordingly, the Board finds that there is a reasonable basis to conclude that the Veteran's service-connected disabilities prevent him from being able to secure and follow substantially gainful employment.  The assignment of a TDIU prior to January 15, 2016 is warranted.  38 C.F.R. § 4.16(a).


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a TDIU prior to January 15, 2016 is granted.


REMAND

The evidence of record shows that the Veteran's service-connected disabilities prevent him from being able to secure and follow substantially gainful employment.  As discussed above, the Board has granted a TDIU for the period prior to January 15, 2016; however, from that date forward the Veteran does not meet the percentage criteria required for adjudication of a TDIU on a schedular basis.  38 C.F.R.            § 4.16(a).  Accordingly, the Veteran's claim is referred to the Director, Compensation Service, for initial consideration of whether a TDIU is warranted from January 15, 2016 on an extraschedular basis.  38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Refer to the Director, Compensation Service, the issue of entitlement to a TDIU from January 15, 2016, on an extraschedular basis.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


